 PROB 12C                                                                            Report Date: October 23, 2018
(6/16)

                                       United States District Court                              FILED IN THE
                                                                                             U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                        Oct 23, 2018
                                        Eastern District of Washington
                                                                                            SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Bradley Moses DeLorme                     Case Number: 0980 2:15CR00046-TOR-1
 Address of Offender:                            , Spokane, Washington 99202
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: October 15, 2015
 Original Offense:            Failure to Register as a Sex Offender, 18 U.S.C. § 2250(a)
 Original Sentence:           Prison - 16 months             Type of Supervision: Supervised Release
                              TSR - 60 months


 Revocation Sentence:         Prison - 60 days
 April 17, 2018               TSR- 33 months
 Asst. U.S. Attorney:         Matthew Duggan                 Date Supervision Commenced: April 23, 2018
 Defense Attorney:            Federal Defenders Office      Date Supervision Expires: January 22, 2021


                                          PETITIONING THE COURT

To issue a warrant and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 10/19/2018.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            5           Special Condition # 3: You must not reside or loiter within 500 feet of places where
                        children congregate, which includes playgrounds, primary and secondary schools, city parks,
                        daycare centers, and arcades.

                        Supporting Evidence: Mr. DeLorme is in violation of special condition number 3 due to
                        currently residing at a residence less than 500 feet from a daycare center.

                        On April 24, 2018, Mr. DeLorme participated in a supervision intake at the U.S. Probation
                        Office. On that date, a copy of the conditions of supervision as outlined in the judgment and
                        sentence were reviewed, and Mr. DeLorme signed a copy acknowledging the requirements.

                        As alleged in the petition dated October 19, 2018, Mr. DeLorme changed his living
                        arrangements on October 7, 2018, by moving into a residence prior to notifying his probation
                        officer. On October 18, 2018, the undersigned was made aware of Mr. DeLorme’s new
Prob12C
Re: DeLorme, Bradley Moses
October 23, 2018
Page 2

                       living arrangements and an investigation to this residence was to take place on October 19,
                       2018. On October 19, 2018, the undersigned reported to Mr. DeLorme’s residence, and
                       observed a sign on an establishment across the street from his residence which noted
                       Sprouting Up Kids at the address of 922 South Hatch Street, Spokane, Washington, 99202.

                       Upon making contact with Mr. DeLorme, the undersigned inquired if he was aware that he
                       was residing across the street from what appeared to be a child care center, in which he
                       stated he was not aware, nor had he noticed the Sprouting up Kids sign across the street. Due
                       to the close proximity to Sprouting up Kids, the undersigned informed Mr. DeLorme that
                       this residence would be denied after confirmation of the exact business of Sprouting Up
                       Kids, and the distance between his address and the business.

                       After departing Mr. DeLorme’s residence, the undersigned confirmed Sprouting Up Kids
                       is indeed a child/day care center, and per Bing maps, Mr. DeLorme’s residence is 59 feet
                       away from Sprouting Up Kids. Thereafter, Mr. DeLorme was informed that pursuant to
                       special condition number 3 he would need to vacate this address.

                       On October 19 and 23, 2018, the undersigned spoke with Mr. DeLorme about changing his
                       living situation and the possible alternative of relocating to the Spokane Residential Reentry
                       Center (RRC) until an appropriate living situation is obtained. Unfortunately, Mr. DeLorme
                       has made it clear that he will “never” go back to the RCC, and stated he will continue calling
                       friends until an approved residence is obtained while residing at his current address.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a warrant.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      10/23/2018
                                                                              s/Jonathan C. Bot
                                                                              Jonathan C. Bot
                                                                              U.S. Probation Officer
Prob12C
Re: DeLorme, Bradley Moses
October 23, 2018
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer

                                                                    October 23, 2018
                                                                    Date
